Case: 16-51372      Document: 00513908006         Page: 1    Date Filed: 03/13/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals

                                      No. 16-51372
                                                                                Fifth Circuit

                                                                              FILED
                                                                        March 13, 2017

MICHAEL THOMAS PAUL,                                                     Lyle W. Cayce
                                                                              Clerk
                                                 Plaintiff-Appellant

v.

CITY OF SAN ANTONIO, Acting by and through the City Public Service Board
(CPS Energy),

                                                 Defendant-Appellee


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:16-CV-1119


Before CLEMENT, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Michael Thomas Paul seeks to appeal two rulings by the federal
magistrate judge denying his motions for appointment of counsel in a civil
action. He also moves this court for appointment of appellate counsel.
       An interlocutory order denying the appointment of counsel in a civil
action is immediately appealable. Robbins v. Maggio, 750 F.2d 405, 413 (5th
Cir. 1985). However, nothing in the record indicates that the magistrate


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-51372    Document: 00513908006     Page: 2   Date Filed: 03/13/2017


                                 No. 16-51372

judge’s rulings were ever appealed to the district judge or that the parties
consented to proceed before the magistrate judge.         Accordingly, we lack
jurisdiction over this appeal directly from the rulings of the magistrate judge.
See Alpine View Co. v. Atlas Copco AB, 205 F.3d 208, 219-20 (5th Cir. 2000);
United States v. Renfro, 620 F.2d 497, 500 (5th Cir. 1980).
      Paul’s appeal is DISMISSED for lack of jurisdiction. His motion for
appointment of appellate counsel is DENIED.




                                       2